RUCKER, Judge,
dissenting
I respectfully dissent. I read the statutes concerning the voluntary termination of the parent-child relationship as specifically requiring that consent to terminate must be given “in open court.” Ind.Code § 31-35-1-6. Only where the parent “fail[s] to appear” in open court is this requirement inapplicable. In that instance the parent’s prior written consent will suffice to terminate her parental rights provided (i) the parent gave her written consent to an authorized person, and (ii) the parent was provided with notice of her legal and constitutional rights and the consequences of her actions. Id.
When reviewing a statute our main objective is to ascertain and implement the intent of the legislature. State Employees’ Appeals Comm’n v. Barclay, 695 N.E.2d 957, 961 (Ind.Ct.App.1998), trans. denied. To effectuate legislative intent, we read the sections of an act together in order that no part is rendered meaningless if it can be harmonized with the remainder of the statute. Murray v. Hamilton County Sheriff’s Dep’t, 690 N.E.2d 335, 339 (Ind.Ct.App.1997). Here, the majority takes the position that when a parent appears in open court and indicates she does not consent to termination, then the court need only conduct a hearing to determine whether the initial written consent was entered knowingly and voluntarily. In my view however, the termination statute (as opposed to the adoption statute) presents a legislative scheme that not only ensures that a parent’s written consent is knowing and voluntary but also ensures that the parent’s agreement to terminate her parent/child relationship has not changed. When a parent does not appear in open court, we may presume that she still is willing to terminate the relationship. The only question remaining is whether she was properly advised of her legal and constitutional rights and whether the consent was entered knowingly and voluntarily. However, once the parent appears in open court, if she does not consent to termination, then the previously signed consent is irrelevant.
I acknowledge that this court was faced with facts similar to those here in Matter of Parent-Child Rel. Of Infant Ellis, 681 N.E.2d 1145, 1148 (Ind.Ct.App.1997), trans. denied. In that case the court rejected a reading of the statute that would only allow parental rights to be terminated by a signed consent form if the parent failed to appear in court. However, as Justice Dickson noted, this court’s opinion was wrongly decided. “[T]he Court of Appeals erroneously relied on cases based upon the withdrawal of consent for adoption under the Adoption Code....” Matter of Infant Ellis, 685 N.E.2d 476, 477 (Ind.1997) (emphasis in the original, footnote omitted). I agree with Justice Dickson. The statute governing the voluntary termination of parental rights does not give the trial court the authority to terminate parental rights where a parent initially consents to termination but comes to court and repudiates consent. I therefore dissent and would reverse the judgment of the trial court.